Case 19-41658-bem         Doc 13   Filed 09/03/19 Entered 09/03/19 08:53:58   Desc
                                        Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                    ROME DIVISION

  IN RE:       MALENA G. CRIPE,                   {   CHAPTER 13
                                                  {
               DEBTOR(S)                          {   CASE NO. R19-41658-BEM
                                                  {
                                                  {   JUDGE   ELLIS-MONRO

                             OBJECTION TO CONFIRMATION

       COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

        3. Schedule I (Income) may fail to accurately reflect new
  employment with ESR Marketing Alliance since original Schedules
  filed, in violation of 11 U.S.C. Section 1329 and Bankruptcy Rule
  1007.

       4. Pursuant to testimony from the Meeting of Creditors, it
  appears that the Chapter 13 petition no longer references the
  current mailing address of the Debtor(s).

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

  September 3, 2019
                                                       /s
                                            Albert C. Guthrie, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 142399



  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  albertg@atlch13tt.com
Case 19-41658-bem         Doc 13   Filed 09/03/19 Entered 09/03/19 08:53:58   Desc
                                        Page 2 of 2




  R19-41658-BEM
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  MALENA G. CRIPE
  687 GOSWICK RD
  CHATSWORTH, GA 30705-6211

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SEAGER & ASSOCIATES




  This 3RD       day of September, 2019


             /s
  Albert C. Guthrie, Esq.
  for Chapter 13 Trustee
  GA Bar No. 142399




  Mary Ida Townson, Chapter 13 Trustee
  285 Peachtree Center Ave, Suite 1600
  Atlanta, GA 30303
  404-525-1110
  albertg@atlch13tt.com
